DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 4 is objected to because of the following informalities:  
- Line 3, “he” should read --the--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou (US Pat. No. 5,555,640).
In regards to claim 1, Ou teaches a cabinet (1) comprising: walls (11-14) that define a cavity therebetween; a door (15) adapted to selectively enclose the cavity and provide access to the cavity; at least one heating element (21) mounted to interior surfaces of one or more of the walls (via 22), the heating element being operable to heat the cavity; and means (4) for providing electrical power to the heating element.
In regards to claim 2, Ou teaches the means for providing electrical power to the heating element (21) includes at least one electrical connector (43) configured to electrically couple with a cable (i.e.; wire) (i.e.; switch 43 is wired to the heating element; Col 6, Lines 19-36).
In regards to claim 3, Ou teaches the heating element includes an electrical trace cable (i.e.; embedded resistance wire) attached to one or more of the walls (Col 6, Lines 13-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ou (US Pat. No. 5,555,640).
In regards to claim 4, Ou teaches the cabinet includes an upper wall (11), a lower wall (14), a rear wall (13), and a pair of oppositely disposed side walls (12).  
Ou does not particularly teach the electrical trace cable is run through the upper wall and the side walls (note the wire is run through upper wall 11 to control panel 4).  However, Ou teaches the heating element can be composed of a long resistance wire which has a plural number of connection points at different positions and wires to a temperature setting switch on a control panel located above the top wall, thereby different levels of heating power output can be generated when temperature setting switch is turned and connected to different points of contact at the heating element (Col 6, Lines 19-26).  Ou also teaches a thermostat (41) attached to the sidewall and wired to the control panel (4).  Furthermore, rearrangement of parts has been held to be obvious in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ou’s cabinet such that the electrical trace cable is run through the upper wall and the side walls, since Ou recognizes the cable (i.e.; wire) can be a long resistance wire with a number of connection points at different positions, and such a modification would merely require rearranging the particular position of the wire within the available confines of the interior cavity.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Molewyk et al. (US Pat. No. 9,717,352 B2) in view of Ou (US Pat. No. 5,555,640).
In regards to claim 5, Molewyk teaches a system comprising: at least first and second cabinets (3 and 4) each comprising: walls that define a cavity therebetween; a door (20, 30) adapted to selectively enclose the cavity and provide access to the cavity; at least one heating element (Col 1, Lines 51-52), the heating element being operable to heat the cavity; and at least one electrical connector (69) configured to electrically couple with an electrical outlet or cable (via cable 67 and plug 68) and thereby provide electrical power to the heating element; and means (57) for coupling the electrical connector of the first cabinet to the second cabinet such that the heating element of the second cabinet is provided with electrical power from the first cabinet (i.e.; power lines 57 supply power from cabinet 3 to cabinet 4; Col 5, Lines 37-43).
Molewyk does not particularly teach the at least one heating element is embedded within one or more of the walls or mounted to interior surfaces of one or more of the walls.  Ou teaches a cabinet having at least one heating element (21) mounted to interior surfaces of one or more of the walls (via 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Molewyk’s system to have the heating element mounted to interior surfaces of one or more of the walls as taught by Ou.  The motivation would have been for the purpose of choosing a suitable heating element in the art.
In regards to claim 6, in modifying Molewyk, Ou teaches the heating element (Ou: 21) includes an electrical trace cable (i.e.; embedded resistance wire) attached to one or more of the walls (Ou: Col 6, Lines 13-18).
In regards to claim 7, in modifying Molewyk, Ou teaches the cabinet includes an upper wall (Ou: 11), a lower wall (Ou: 14), a rear wall (Ou: 13), and a pair of oppositely disposed side walls (Ou: 12).  Ou also teaches the electrical trace cable (i.e.; wire) is run through the upper wall to the control panel (Ou: 4).
Ou does not particularly teach the electrical trace cable is run through the upper wall and the side walls.  However, Ou teaches the heating element can be composed of a long resistance wire which has a plural number of connection points at different positions and wires to a temperature setting switch on a control panel located above the top wall, thereby different levels of heating power output can be generated when temperature setting switch is turned and connected to different points of contact at the heating element (Ou: Col 6, Lines 19-26).  Ou also teaches a thermostat (Ou: 41) attached to the sidewall and wired to the control panel (Ou: 4).  Furthermore, rearrangement of parts has been held to be obvious in the art (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Molewyk’s cabinet such that the electrical trace cable is run through the upper wall and the side walls, since Ou recognizes the cable (i.e.; wire) can be a long resistance wire with a number of connection points at different positions, and such a modification would merely require rearranging the particular position of the wire within the available confines of the interior cavity.
In regards to claim 8, Molewyk teaches a method comprising: providing first and second cabinets (3 and 4) each comprising: walls that define a cavity therebetween; a door (20, 30) adapted to selectively enclose the cavity and provide access to the cavity; at least one heating element (Col 1, Lines 51-52), the heating element being operable to heat the cavity; and at least one electrical connector (69) configured to electrically couple with an electrical outlet or cable (via cable 67 and plug 68) and thereby provide electrical power to the heating element; and coupling the electrical connector of the first cabinet to the second cabinet (via 57); coupling the electrical connector of the first cabinet to an electrical outlet or cable (via cable 67 and plug 68); providing electrical power to the heating elements of the first cabinet via the electrical outlet or cable and simultaneously providing electrical power to the heating element of the second cabinet via the first cabinet; and heating the cavities of the first and second cabinets with the heating elements (i.e.; power lines 57 supply power from cabinet 3 to cabinet 4; Col 5, Lines 37-43; and the interior spaces of both cabinets are heated; Col 1, Lines 51-52).
Molewyk does not particularly teach the at least one heating element is embedded within one or more of the walls or mounted to interior surfaces of one or more of the walls.  Ou teaches a cabinet having at least one heating element (21) mounted to interior surfaces of one or more of the walls (via 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Molewyk’s system to have the heating element mounted to interior surfaces of one or more of the walls as taught by Ou.  The motivation would have been for the purpose of choosing a suitable heating element in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for addition art related to applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631